                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                          CRIM. NO.: 5:18-CR-00334-FL

UNITED STATES OF AMERICA       )
                               )
              v.               )
                               )              ORDER
CHARLES EDWARD McRAE           )
a/k/a CHARLES EDWARD McRAE, II )
       Defendant               )

      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the Government’s

Memorandum in Response to the District Court’s Request for Additional Briefing

(Under Seal), filed at Docket Entry 35 be sealed, except that filed, stamped copies be

provided to the United States Attorney’s Office for the Eastern District of North

Carolina and counsel for the defendant.

      IT IS SO ORDERED, this _____        September
                              9th day of _____________, 2019.



                                 _______________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Court Judge




                                          1
